  Case 6:20-cv-00048-JRH-BWC Document 45 Filed 05/03/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION

 MICKI BROWN,

                Plaintiff,                                  CIVIL ACTION NO.: 6:20-cv-48

        v.

 OFFICER TALMAGE; SERGEANT
 FREDDIE DAVIS; BIANCA BRYANT; and
 OFFICER BYRD,

                Defendants.

                                            ORDER

       This matter is before the Court on the United States Marshals Service’s Unexecuted

Return for Defendant Byrd. Doc. 44. The Court ordered the Marshals Service to personally

serve Defendant Byrd on April 15, 2021. Doc. 42. On April 19, 2021, the Marshals Service

certified it could not locate Defendant Byrd because, “According to GSP staff, CO2 Byrd is on

indefinite medical leave.” Doc. 44.

       Thus, the Court ORDERS Plaintiff to provide any additional information he may have to

the Marshals Service and this Court which may assist in serving Defendant Byrd within 30 days

of this Order. The Court forewarns Plaintiff his failure to provide any additional information or

to otherwise fail to respond to this Order will result in the recommended dismissal of his cause of

action for failure to follow a Court Order and failure to prosecute.

       SO ORDERED, this 3rd day of May, 2021.



                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
